Motion for reargument granted and upon reargument the order of the Special Term reversed, with twenty dollars costs and disbursements, and the defendant’s motion to require plaintiffs to separately state and number the separate causes of action of the plaintiffs, and to strike from the complaint all portions of the complaint not relevant to such separate causes of action, granted. (Cf. Brenner v. Title Guarantee & Trust Co., 276 N. Y. 230.) Motion for leave to appeal to the Court of Appeals denied. [See 250 App. Div. 753; 251 id. 706.] Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.